DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 5/11/22 have been fully considered.
Applicant’s arguments, starting on page 6, with respect to the 35 U.S.C. 103 rejection(s) of claim(s) 1-15 have been fully considered and in light of amendment are persuasive in part. Regarding claim 1 and 8, the examiner agrees that Li in view of Bashar do not teach the claims as amended and thus claims 1, 8, and their dependents have been indicated as allowable. However, the examiner disagrees with applicant’s assertion that claims 9 and 12 contain similar recitations to claims 1 and 8, because they are lacking the key feature “identifying an available PUCCH resource among the PUCCH resource and the at least one additional PUCCH resource based on the time offset”. Without this feature, applicant’s arguments are not applicable, and Li in view of Bashar and Lu teach all the features of claims 9-15 as discussed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20190159251 A1) in view of Bashar (US 20160099799 A1).
Regarding claim 9, Li discloses:
“A method performed by a base station in a wireless communication system, the method comprising: transmitting, to a terminal on a physical downlink control channel (PDCCH), downlink control information (DCI) scheduling a downlink data,” ([para 0105]: “In step S402, a terminal receives and decodes the relevant indication information (the signaling described above) for indicating a PDSCH and the HARQ-ACK feedback transmitted by a base station.” ; [para 0146]: “A UE obtains a C-Physical Downlink Control Channel (PDCCH) by a blind detection of a cell-specific reference signal (CRS) and determines the sub-frame position for the feedback and/or a PDSCH process for the feedback according to indication information in the C-PDCCH. That is, UE obtains the C-PDCCH in a cell-specific manner.” ; [para 0194]: “In an exemplary embodiment, the determining module 122 may obtain the signaling indication carried in the received DCI signaling indication by: obtaining the signaling indication carried in the received DCI signaling indication. The DCI signaling indication includes at least one of a downlink (DL) grant, a public information indication, an uplink (UL) grant, or a group-user equipment (Group-UE) DCI indication.”)
“wherein the DCI includes first information on a physical uplink control channel (PUCCH) resource of an unlicensed band associated with an uplink transmission for the downlink data…” ([para 0141]: “For example, when the ACK/NACK is transmitted on a PUSCH, an offset of an original N+4 position from a position for transmitting the HARQ-ACK is given in a 2-bit field or other bit fields corresponding to a TPC command for PUCCH in the DCI, where N denotes a sub-frame of the DCI corresponding to the PDSCH.” ; [para 0204]: “The second transmitting 132 is configured to transmit signaling indication to a user equipment (UE). The signaling indication is used for indicating relevant information of the HARQ-ACK transmitted by the UE and a resource location on an unlicensed carrier for transmitting the HARQ-ACK by the UE.”)
“…transmitting, to the terminal, the downlink data based on the DCI;” [para 0194]: “The DCI signaling indication includes at least one of a downlink (DL) grant, a public information indication, an uplink (UL) grant, or a group-user equipment (Group-UE) DCI indication.”)
“...and receiving, from the terminal, a response for the downlink data based on an available PUCCH resource among the PUCCH resource …” ([para 0109]: “In step S406, the terminal transmits the HARQ-ACK codebook according to a predefinition and/or a signaling indication after the LBT procedure is successfully performed.” ; [para 0183]: “If the terminal fails to transmit the HARQ-ACK or perform the LBT procedure on a specified location of the unlicensed carrier, the terminal transmits the HARQ-ACK or UCI information of the cell group on the reserved resource locations of the licensed carrier.”)
Li does not explicitly disclose “second information on at least one additional PUCCH resource of the unlicensed band for the downlink data in addition to the PUCCH resource, and information on a time offset between the PUCCH resource and the at least one additional PUCCH resource” nor “the at least one additional PUCCH resource on the unlicensed band.”
However, Bashar discloses the missing features: 
“second information on at least one additional PUCCH resource of the unlicensed band for the downlink data in addition to the PUCCH resource, and information on a time offset between the PUCCH resource and the at least one additional PUCCH resource” and “the at least one additional PUCCH resource on the unlicensed band.” ([para 0068]: “At operation 525, the UE 105 may select an unoccupied feedback resource for transmitting the feedback transmission.” ; [para 0077]: “In order to transmit feedback 805 and feedback 810 during subframe k+2, a new PUCCH resource offset may be introduced. The PUCCH region from subframe k and k+1 can be shifted to start from a different RB position or a PUCCH resource index in subframe k+2 as shown in FIG. 8. For example, if a PUCCH resource is to be transmitted on resource m in subframe k+1 and in subframe k+2, the resource position will be shifted by a resource offset. In the example embodiment shown by FIG. 8, the new resource index for feedback associated with subframe k+1 is m′=m+1 and the new resource index for feedback associated with subframe k+2 is m″=m+l+r. The offset values l and r and the number of additional subframes that may be allocated to feedback transmissions can be signaled using higher layer signaling than the signaling used for transmitting the feedback.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Li and Bashar, to modify the DCI including a first resource as disclosed by Li, to include an additional resource and an offset as disclosed by Bashar. The motivation for including multiple resources in the DCI is that it allows the UE to transmit with less delay in the case that a resource is occupied by sending another resource as opposed to having to wait for the single resource to become available, thus enhancing service quality. Therefore, it would have been obvious to combine Li with Bashar to obtain the invention as specified in the instant claim.
Regarding claim 10, Li in view of Bashar discloses all the features of the parent claim. 
Li further discloses “wherein the DCI further includes at least one of an acknowledgement (ACK) request field, a downlink assignment index (DAI) field, or an ACK window field, for the response, wherein the response includes information on a result of reception for one or more hybrid automatic repeat request (HARQ) processes identified by the DCI,” ([para 0089]: “The relevant indication information includes at least one of the following: a carrier indication for the HARQ-ACK feedback; a frequency domain resource location for transmitting the HARQ-ACK; a sub-frame position or a sub-frame set for feeding back an ACK/NACK; a HARQ process number or a HARQ process group number on the PDSCH that requires the ACK/NACK feedback; an indication of whether a transmission delay is allowed; delay time or a size of a predefined transmission window of the ACK/NACK when the transmission delay is allowed; a size of a sliding window for a PDSCH; or a size of an HARQ-ACK codebook (i.e., a plurality of HARQ-ACKs, which may be simply referred to as a codebook).”)
“and wherein the response is received based on a channel access procedure for the unlicensed band” ([para 0204]: “The second transmitting 132 is configured to transmit signaling indication to a user equipment (UE). The signaling indication is used for indicating relevant information of the HARQ-ACK transmitted by the UE and a resource location on an unlicensed carrier for transmitting the HARQ-ACK by the UE.”)
Claims 12-14 contains substantially similar subject matter to claims 9-10, wherein claim 10 is equivalent to the combination of claims 13 and 14, the difference being that claim 9-10 are method claims and claim 12-14 are apparatus claims, the latter of which contain recitation of hardware which is disclosed in Li in paragraph 214, and thus claims 12-14 are rejected by Li in view of Bashar for similar reasons to claim 9-10.

Claims 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20190159251 A1) in view of Bashar (US 20160099799 A1) and further in view of Lu (US 20200213997 A1).
Regarding claim 11, Li in view of Bashar discloses all the features of the parent claim. 
Li in view of Bashar do not explicitly disclose “wherein a number of the at least one additional PUCCH resource is identified based on the DCI, a higher layer signaling, system information, or a group common PDCCH, and wherein the DCI configures a starting symbol, an ending symbol, and a transmission interval length for each of the PUCCH resource and the at least one additional PUCCH resource.” 
However, Lu discloses the missing features “wherein a number of the at least one additional PUCCH resource is identified based on the DCI, a higher layer signaling, system information, or a group common PDCCH, and wherein the DCI configures a starting symbol, an ending symbol, and a transmission interval length for each of the PUCCH resource and the at least one additional PUCCH resource.” ([para 0048]: “If an uplink of a slot or an uplink slot includes dynamically variable PUCCH formats, then it is necessary to indicate format and location of which PUCCH the terminal specifically uses; a starting symbol of the PUCCH and a length of the PUCCH may be notified in the DCI.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Li, Bashar, and Lu to modify the indication of PUCCH resources in Li in view of Bashar, to indicate the starting symbol, ending symbol, and transmission interval length of each PUCCH resource as disclosed by Lu. The motivation for indicating these in the DCI as opposed to having them be preconfigured is that it increases the flexibility of the base station in indicating possible transmission resources, thereby allowing more optimum resources to be used for transmission, thus enhancing service quality. Therefore, it would have been obvious to combine Li with Bashar and Lu to obtain the invention as specified in the instant claim.
Claim 15 contains substantially similar subject matter to claim 11, the difference being that claim 11 is a method claim and claim 15 is an apparatus claims, the latter of which contain recitation of hardware which is disclosed in Li in paragraph 214, and thus claim 15 is rejected by Li in view of Bashar and Lu for similar reasons to claim 11.
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, of the closest prior arts Li (US 20190159251 A1) discloses “A method performed by a terminal in a wireless communication system, the method comprising: receiving, from a base station on a physical downlink control channel (PDCCH), downlink control information (DCI) scheduling downlink data,” in paragraphs 105, 146, and 194; “wherein the DCI includes first information on a physical uplink control channel (PUCCH) resource of an unlicensed band associated with an uplink transmission corresponding for the downlink data…” in paragraphs 141 and 204; “…receiving form the base station, the downlink data based on the DCI;” in paragraph 194; “identifying an available PUCCH resource among the PUCCH resource…” in paragraphs 107 and 118; and “...transmitting, to the base station, a response for the downlink data based on the identified PUCCH resource on the unlicensed band” in paragraphs 109 and 183. However, Li does not disclose “second information on at least one additional PUCCH resource of the unlicensed band for the downlink data in addition to the PUCCH resource, and information on a time offset between the PUCCH resource and the at least one additional PUCCH resource” nor identifying the available PUCCH resource among the PUCCH resource “and the at least one additional PUCCH resource based on the time offset.” Bashar (US 20160099799 A1) discloses the missing feature “second information on at least one additional PUCCH resource of the unlicensed band for the downlink data in addition to the PUCCH resource, and information on a time offset between the PUCCH resource and the at least one additional PUCCH resource” in paragraph 68 and would be obvious for one of ordinary skill in the art to combine with Li  because including multiple resources in the DCI allows the UE to transmit with less delay in the case that a resource is occupied, thus enhancing service quality. However, Bashar also does not disclose identifying the available PUCCH resource among the PUCCH resource “and the at least one additional PUCCH resource based on the time offset” because though the individual features are taught by Li and Bashar as previously discussed, it would not be obvious for one of ordinary skill in the art to combine them to obtain the instant feature within the context of the entire claim. The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 1 obvious, over any of the prior art of record, alone or in combination. Claims 5 contains similar allowable subject matter to claim 1 and is allowable for similar reasons. Claims 2-4 and 6-8 depend on claims 1 and 5 and are allowable based on their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/             Primary Examiner, Art Unit 2412